Title: From John Adams to Harriet Welsh, 22 March 1822
From: Adams, John
To: Welsh, Harriet



dear Harriet
Quincy March 22d—1822

In answer to your Question of the 11th of this Month which has been so long on its way, that I have received it but this moment, I have no hesitation in saying that at no period of our revolution, could any Man be his popularity what it might, could have persuaded the people of this Country or any considerable number of them to be governed by a King of their own, or even a President for Life, nor would it have been possible for any Man gradually so to constitute himself “when we seperated from Great Britain”
If Washington himself had been suspected of such a wish, he would have become the Contempt and abhorrance of two thirds of the People of the United Colonies, the partizans of great Britain, the Ultra Royalists—might have consented to such a government provided they could have had a King of their own party but they would have had as many Candidates as there were Col for the Crown, as there were Colonies, and they probably would never have agreed—Our Massachuestts Loyalists might have adopted such a government provided they could have had Mr Hutchinson for their King—no republican principles and feelings, were so deeply stamped upon the hearts of Americans that they never would have agreed upon a Monarchy—one gentleman alone a Mr Eustice of Georgia once said to me that he was for preserving our ancient Constitution—by appointing a King of our own who should have the appointment of Governors of all the Colonies and such other Officers, as the Kings of England had before appointed with a similar negative of all the Laws of the seperate States—but this was a singular instance—I never heard another suggestion of the kind—
I thank you for the Galaxy—you shall have Mr. Everetts Book as soon as Mr Marston sends it home
I am your very good friend
John Adams